Citation Nr: 9915612	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  94- 23 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1946 and from January 1951 to October 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1992 RO decision which denied the 
veteran's application to reopen a claim for service 
connection for bilateral hearing loss.  Service connection 
for bilateral hearing loss was previously denied by the RO in 
June 1985.  In August 1996, the Board reopened and remanded 
the veteran's claim to the RO.  The case was returned to the 
Board in April 1999.


FINDINGS OF FACT

Current bilateral hearing loss was caused by acoustic trauma 
sustained during service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty in the Navy from October 
1942 to November 1946 and from January 1951 to October 1951.  

When the veteran was examined for entrance purposes in 
October 1942, his hearing was 15/15, bilaterally.  When 
examined for separation purposes in September 1946, his 
bilateral hearing was 40/40 for the watch test, 10/10 for the 
coin click test, 15/15 for the whispered voice test, 15/15 
for the spoken test, and 15/15 for the binaural spoken voice 
test.  A discharge record from his first period of service 
shows that he had been involved in underwater demolition and 
performed duties of a gunner's mate.  His hearing acuity was 
again evaluated in December 1950 and January 1951 (prior to 
his second period of active service) and was 15/15, 
bilaterally.  The veteran was discharged in October 1951 
because of a physical disability (duodenal ulcer disease) and 
his hearing was not evaluated.

An August 1984 VA outpatient record shows that the veteran 
complained of decreased hearing in his left ear.  He said 
that he had utilized a hearing aid for years and that such 
was currently malfunctioning and needed to be replaced.  He 
said that he had a 30 year history of hearing loss.  The 
diagnosis was hearing loss.

In August 1984, the veteran filed an application for service 
connection for bilateral hearing loss, among other 
conditions.

In October 1984, the veteran underwent extensive VA 
audiological testing.  Audiometric testing revealed pure tone 
thresholds of 100, 105, 90, and 105 decibels in the right ear 
at 500, 1,000, 2,000, and 3,000 Hertz, and pure tone 
thresholds of 65, 70, 75, and 85 decibels in the left ear at 
500, 1,000, 2,000, and 4,000 Hertz.  An audiology 
consultation report, dated in October 1984, shows that he 
reported that he had experienced hearing loss since 1946, 
with greater impairment in the right as opposed to the left 
ear.  He said that his hearing loss was gradually worsening; 
he had no complaints regarding vertigo or tinnitus; and he 
said that he had not undergone any ear surgery.  He said that 
while he was in the Navy he had served as a gunner and had 
also been involved in underwater demolition.  The impression 
was profound sensorineural hearing loss (with the right ear 
worse than the left) with a conductive component.  It was 
recommended that he use a hearing aid.  Another audiology 
consultation report, dated in October 1984, shows that he had 
demonstrated sensorineural impairment in the right ear with 
profound impairment from 250 to 8,000 Hertz.  With respect to 
the left ear, he had mixed moderate to profound impairment 
from 250 to 8,000 Hertz.  It was also noted that he utilized 
a hearing aid in his right ear.  A report entitled loss of 
organic hearing acuity reflects that the veteran had 0 and 92 
percent speech discrimination in the right and left ears, 
respectively.  It was opined that the veteran had no useable 
hearing in the right ear and had moderate to severe mixed 
impairment in the left ear (which was worse at the higher 
frequencies).

By a June 1985 RO decision, service connection for bilateral 
hearing loss was denied, and the veteran did not appeal. 

A December 1985 medical record from Alleghany Hearing 
Instruments shows that the veteran had 48 percent correct 
speech reception in the right ear and 96 percent correct 
speech reception in the left ear at 75 and 100 decibels, 
respectively. 

A June 1990 VA progress note shows that the veteran had 
bilateral profound hearing loss.  

A December 1991 VA progress note reflects that the veteran 
reported that he had a history of otomycosis in the left ear 
but did not complain of such at the time of the examination.  
He also reported a history of an anacoustic right ear.  He 
said that he had experienced hearing problems since service.  
He indicated that, while in the military, he had served as a 
seal (with duties involving underwater demolition) and as a 
gunner's mate.  He said that he had not been afforded 
adequate hearing protection.  After service, he said, he had 
worked as a truck driver.  After a physical examination was 
performed, the impression was profound mixed bilateral 
hearing loss with questionable cochlear otosclerosis and 
noise inducement.  

In March 1992, the veteran filed an application to reopen his 
claim for service connection for hearing loss.

A VA progress note, dated in March 1992, shows that the 
veteran reported that he had profound bilateral hearing loss 
secondary to heavy noise exposure in service while performing 
duties of an underwater demolition specialist and gunner's 
mate.  He also said that he had noticed hearing loss since 
the 1950s.  Testing showed bilateral hearing loss.  The 
impressions were possible anacoustic right ear versus 
residual profound mixed hearing loss; profound mixed hearing 
loss in the left ear; and a history of loud noise exposure in 
the Navy and probable cochlear otosclerosis.  A week later in 
March 1992, the veteran was again seen at the VA clinic, and 
the history and findings were essentially unchanged.  The 
impression was a right anacoustic ear with no discrimination.  
It was noted that his condition was likely secondary to 
military noise exposure. 

By an April 1992 RO decision, the veteran's application to 
reopen a claim for service connection for bilateral hearing 
loss was denied. 

An October 1992 VA progress note shows that the veteran 
complained of bilateral mixed hearing loss and said that such 
was attributable to the noise exposure he received while in 
the Navy in 1950.  The impressions were bilateral profound 
hearing loss, with the right ear worse than the left.

An April 1993 VA progress note shows that the veteran 
reported having extensive noise exposure, long-standing 
bilateral mixed hearing loss (with the right ear being worse 
than the left), and profound right ear hearing loss.  After 
an examination was conducted, the impression was profound 
right ear hearing loss. 

During an April 1993 hearing at the RO, the veteran testified 
that, while on active duty, he had served as a gunner's mate 
(training gun crews) and also had duties involving underwater 
demolition.  He said that he had never been given ear 
protection.  He said that after doing underwater demolition 
exercises he once experienced a loss of hearing for three 
weeks; he indicated that evidence of such would not be in his 
records even though he was in the sick bay for 5 days.  He 
said that he experienced problems with his hearing between 
his first and second periods of service and was treated with 
ear drops.  He said that he was first diagnosed as having 
hearing impairment by a Dr. Lamp, after his discharge, about 
15 to 25 years ago.  He also said that he had not seen a 
doctor regarding hearing loss immediately after his 
discharge.  The veteran's wife testified that she had noticed 
a deterioration of the veteran's hearing immediately after he 
was discharged from service.  After service, he said, he 
worked as a truck driver and had not been exposed to loud 
noises.  He said that he had been told by doctors that his 
hearing loss was due to noise from guns.  He said that he 
first began using a hearing aid about 25 years ago.

In August 1996, the Board reopened and remanded the veteran's 
claim for service connection for bilateral hearing loss to 
the RO. 

In June 1997, the veteran underwent testing at the VA.  He 
reported he had served in the Navy for 9 years as a gunner's 
mate and as a Navy Seal.  He related he had repeated 
hazardous noise exposure during service and had not been 
issued hearing protection.  It was noted that he was wearing 
a hearing aid in the left ear.  On audiometric testing, he 
had pure tone thresholds of 100, 95, 110, and 105 decibels in 
the right ear and 80, 75, 75, and 85 decibels in the left ear 
at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  His 
speech reception was 12 percent correct in the right ear and 
88 percent correct in the left ear.  The examiner noted that 
the claims file indicated three documented audiograms, 
performed in October 1984, December 1985, and April 1993.  It 
was noted that there were no previous examinations or 
documentation that listed hearing loss prior to October 1984.  
Given the aforementioned, it was concluded that there was no 
evidence to support the notion that hearing loss was 
attributable to service.  It was also noted that the veteran 
was fitted with a hearing aid due to an eligibility reform.  

In June 1997, the veteran was examined by a VA physician, 
David E. Eibling, M.D.  During the examination, the veteran 
reported that, during World War II and the Korean War, he had 
combat service.  He said he served as a gunner's mate on a 
submarine chaser, and also as a trainer.  As a trainer, he 
said, he fired many rounds without hearing protection.  He 
said he had right ear hearing loss for many years; and he 
said he had severe hearing loss in the left ear and had worn 
a hearing aid in such ear for about 25 years.  He said he was 
unable to communicate without use of his hearing aid.  
Diagnostic studies were performed, including the speech 
discrimination test, which revealed no response in the right 
ear at 12 decibels and an 88 percent correct speech reception 
on the left side at 70 decibels.  Following an examination, 
it was concluded that he had binaural hearing loss which was 
most likely related to noise exposure.  It was pointed out 
that it was safe to assume that his exposure to large caliber 
weapons during Navy service was a major contributing factor 
to the development of his hearing loss.  It was opined that 
his hearing loss was most certainly service-connected.  On 
the other hand, it was also noted that his severe hearing 
loss of the right ear could be secondary to an acoustic 
neuroma that had been masked by overriding hearing loss.  The 
poor discrimination score in the right ear was noted as 
suggestive of the presence of an acoustic neuroma in the 
right internal auditory canal.  It was opined that an 
auditory evoked brain response would not be helpful due to 
hearing loss and that it was mandatory that an MRI scan be 
obtained to evaluate internal auditory canals. 

In an addendum to his June 1997 examination report, Dr. 
Eibling noted that the veteran, during his training as a Navy 
seal, sustained a concussive injury (while under water) when 
a neighboring team inadvertently exploded an underwater 
explosive device.  Dr. Eibling noted that while documentation 
in the records of the aforementioned event did not exist, a 
discussion of the events by the veteran was convincing.  Dr. 
Eibling said he believed that the concussive injury may have 
had a strong effect on the veteran's current hearing loss.  
It was reconfirmed that the veteran's hearing loss was indeed 
service-connected. 

An August 1998 VA audiological examination report shows that 
the veteran had pure tone thresholds of 105, 105, 105, and 
105 decibels in the right ear and 85, 90, 95, and 90 decibels 
in the left ear at 1,000, 2,000, 3,000, and 4,000 Hertz.  It 
was noted that speech reception could not be tested in the 
right ear.  As for his left ear, he had 66 percent correct 
speech reception at 100 decibels.  It was concluded that the 
veteran had severe to profound mixed hearing loss in the left 
ear and mixed profound hearing loss in the right ear.  It was 
noted that speech testing for word discrimination could not 
be completed for the right ear due to the severity of his 
hearing loss.  (It was noted that his speech reception 
thresholds exceeded the maximum output of the audiometer.)  
It was opined that his hearing loss had increased bilaterally 
compared to his June 1997 VA compensation examination.  It 
was noted that his hearing loss appeared to be progressive in 
nature. 

In August 1998, the veteran was examined for VA compensation 
purposes.  He complained of hearing loss related to his noise 
exposure while on active duty during World War II and the 
Korean War.  He said that he served as a gunner's mate in the 
Navy on a submarine chaser and was involved in underwater 
demolition for the Navy Seals.  He said he was not afforded 
hearing protection during the time when he was teaching or 
when he was using shipboard guns.  He complained he had 
gradual bilateral hearing loss, which began in 1946, with the 
right ear hearing loss greater than the left.  It was noted 
that a July 1997 MRI, performed to rule out an acoustic 
neuroma, revealed no evidence of internal auditory canal 
pathology.  The diagnosis was that the veteran had severe 
bilateral sensorineural hearing loss, with the right ear 
worse than the left ear.  He reported that he was dependent 
on hearing aids for communication and given the severity of 
the hearing loss as reflected by audiograms, the examiner 
opined that the veteran's allegation was likely true.  The 
examiner also opined that the veteran's hearing loss was 
consistent with a history of loud noise exposure and that the 
veteran reported having loud noise exposure during his 
periods of active duty.  Finally, it was opined that despite 
the possibility that the veteran's hearing loss was related 
to noise exposure there remained the possibility that his 
symptoms of hearing loss, tinnitus, and vertigo could be 
related to Meniere's disease which was no longer active. 

II.  Legal Analysis

The veteran's claim for service connection for bilateral 
hearing loss is well grounded, meaning plausible; all 
evidence has been properly developed, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence for sensorineural hearing loss will be presumed if 
it is manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

A failure to meet the criteria for a hearing loss at 
separation from service does not necessarily bar service 
connection for hearing loss.  When hearing test results at 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. 
Derwinski, 3 Vet. App. 87 (1992). 

A review of the veteran's service records shows that he 
served as a gunner's mate and was involved in underwater 
demolition during his first period of active service in the 
Navy in the 1940s.  His service medical records (from both of 
his periods of active duty in the Navy) do not reflect any 
evidence of bilateral hearing loss.  Bilateral hearing loss 
was first shown in 1984 and is consistently shown in the 
medical records thereafter.  

Notable medical evidence includes VA records dated in March 
1992 which reflect that the veteran reported that he had 
heavy noise exposure while on active duty as a gunner's mate 
and as an underwater demolition specialist.  Following an 
examination, the clinical impression was right anacoustic 
(right ear deafness) and such was deemed likely secondary to 
military noise exposure.  He was later examined by the VA on 
two different occasions in June 1997.  Following the first 
examination, it was concluded that the veteran's bilateral 
hearing loss was not related to service.  It was specifically 
pointed out that the veteran's hearing loss was first 
documented in October 1984, many decades after service.  
Following the second examination, it was concluded (by Dr. 
Eibling) that the veteran's binaural hearing loss was indeed 
most likely related to noise exposure during service.  It was 
remarked that it was safe to assume that the veteran's 
exposure to noise from large caliber weapons was a major 
contributing factor to the development of his hearing loss 
and that his hearing loss was most certainly service-
connected.  In an addendum to his June 1997 examination 
report, Dr. Eibling further elaborated that the veteran had 
reported a credible story of sustaining a concussive injury 
in an underwater explosion during service, and Dr. Eibling 
opined that such may have had a strong effect on his hearing 
loss.  Dr. Eibling again concluded that the veteran's hearing 
loss was service-connected.  

(Dr. Eibling also noted in his June 1997 examination report 
that the veteran's hearing loss of the right ear could be 
secondary to an acoustic neuroma but that further diagnostic 
studies would have to be completed to verify such a theory; 
by a July 1997 MRI, an acoustic neuroma of the right ear was 
ruled out.  See August 1998 VA examination report.)

When the veteran was examined in August 1998 by the VA it was 
again noted that hearing loss was consistent with his history 
of loud noise exposure during active duty.  Additionally, it 
was also noted that there was the possibility that his 
hearing loss was related to inactive Meniere's disease. 

In sum, evidence supporting service connection for bilateral 
hearing loss includes the veteran's military occupation as 
that of a gunner's mate and his involvement in underwater 
demolition, and such suggest that he sustained acoustic 
trauma during service.  VA examinations, performed in June 
1997 and August 1998, are supportive of the veteran's claim 
for service connection as they are to the effect that his 
current bilateral hearing loss is attributable to in-service 
noise exposure.  

Although the claims file reflects a lengthy gap between 
service and the first medical evidence of bilateral hearing 
loss, the statements and testimony from the veteran and his 
wife support his contention that he first suffered hearing 
loss in service and that such has continued until the present 
time.  Further, the paucity of evidence of post-service 
exposure to significant noise trauma supports the contention 
that the veteran's hearing loss resulted from the in-service 
incidents of acoustic trauma.  (It is noted that his post-
service occupation was that of a truck driver.)  The Board 
acknowledges the June 1997 VA opinion (which is to the effect 
that there was no evidence to support a causal link between 
current hearing loss and service) and the August 1998 VA 
opinion which suggests that the veteran's hearing loss could 
be related to inactive Meniere's disease (which is not 
service-connected).  However, weighing all the evidence, the 
Board finds it is approximately balanced on the question of 
whether the veteran's current hearing loss began in service.  
Under such circumstances, he is given the benefit of the 
doubt, 38 U.S.C.A. § 5107(b), and the Board concludes that 
bilateral hearing loss was incurred in service.  Thus, 
service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted.




		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

